Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Species Election
This application contains claims directed to the following patentably distinct species of therapeutic agents wherein the compounds encompass compounds of formula (I) with an alkylamino chain attached to a phenyl group vs. compounds of formula (Ia) with a aminocarbonyl group attached to a phenyl group vs. compounds of formula (II) with at least one aryl group attached to a morpholine group vs. formula (IIIb) with a carbonyl group attached to a morpholine group. The species are independent or distinct because they are structurally different and possess contrasting chemical and physical properties.  Furthermore, the claims recite treatment of various types of syndrome that possess contrasting etiology and possess contrasting resistance (Dravet syndrome vs. Lennox Gastaut Syndrome).  In addition, these species are not obvious variants of each other based on the current record.  Consequently, a search for every single species would be a serious search and/or examination burden if restriction were not required.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 (a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
Species election:
-Specifically, applicant is required to elect a particular refractory epilepsy to be treated in the instant method.  Alternatively, applicant may elect a particular refractory epilepsy listed in claim 1.
-Additionally, applicant is also required to elect a particular therapeutic agent to be utilized in the instant method.  Alternatively, applicant may elect a particular therapeutic agent of formula (I) listed in claim 9.  The examiner further cautions applicant that a corresponding name and structure is required for the elected species. 
-Applicant is also required to elect the receptor upon which the elected compound is active at.  Alternatively, applicant may elect the specific receptor listed in claims 1, 7, or 19.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, even though this requirement is traversed. Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is also reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

No telephone call was made due to the complexity of the election/restriction.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
10/25/2021